Citation Nr: 0944407	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for papillary carcinoma of 
the thyroid gland, to include on the basis of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In June 2009, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action


FINDING OF FACT

Papillary carcinoma of the thyroid gland was not present 
until more than one year following the Veteran's discharge 
from service and is not etiologically related to service.


CONCLUSION OF LAW

Papillary carcinoma of the thyroid gland was not incurred in 
or aggravated by active duty, nor may its incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in December 2006, prior to the 
initial adjudication of the claim.  This letter included 
notice with respect to the disability-rating and effective-
date elements of the claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Moreover, the Veteran was afforded a VA examination to 
determine if his thyroid cancer is etiologically related to 
his active service.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for his papillary carcinoma of the thyroid gland.  
In particular, he claims that his thyroid cancer is a result 
of his exposure to herbicides while serving in Vietnam.  

The Veteran's service records indicate that he served in 
Vietnam from May 1970 to July 1972.  Thus, the Veteran is 
presumed to have been exposed to herbicide agents.  See 38 
C.F.R. § 3.307(a)(6)(iii).  However, thyroid cancer is not a 
disease subject to presumptive service connection on the 
basis of herbicide exposure.  

With respect to whether service connection is otherwise 
warranted, the Board notes that there is no medical evidence 
suggesting that thyroid cancer was present in service or 
until many years thereafter.  A statement from Dr. B. at the 
Saint Francis Medical Center notes an onset of papillary 
carcinoma of the thyroid gland in February 2006.  He opined 
that it is at least as likely as not that the Veteran's 
current diagnosis may be the result of exposure to Agent 
Orange defoliant spray while serving in Vietnam.

The Veteran was also afforded a VA examination in August 
2009.  At that time, the examiner indicated that he had 
reviewed the Veteran's entire claims file, including original 
service treatment records, post-service notes, and private 
physician statements.  The examiner noted a history of 
thyroid cancer with thyroidectomy.  In determining whether 
the Veteran's thyroid cancer is related to exposure to Agent 
Orange, the examiner completed a thorough review of current 
medical literature and summarized the findings.  Based upon a 
review of the medical literature, the examiner found no 
evidence that papillary thyroid carcinoma has any 
relationship to exposure to herbicides, to include Agent 
Orange.  Also, the examiner indicated that when he reviewed 
the Veteran's service records, he could not find any other 
issue that would have any relationship to him suffering from 
papillary thyroid carcinoma, via any etiology, specifically 
due to service.  Therefore, he concluded that there was no 
etiological basis for the thyroid carcinoma secondary to 
either service or presumed exposure to Agent Orange.  The 
examiner also noted that he reviewed the Veteran's 
oncologist's statement, but pointed out that there was no 
explanation to support any nexus between the Veteran's cancer 
and Agent Orange exposure.

The Board acknowledges that there are competing opinions with 
respect to the etiology of the Veteran's papillary thyroid 
carcinoma.  While the VA examiner found no relationship 
between the Veteran's thyroid cancer and his service or in-
service exposure to Agent Orange, the private physician found 
that the condition may be related to exposure to herbicides.  

The Board has evaluated the opinion of the VA doctor and 
weighed its credibility and probative value against the 
opinion of the private physician.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  After careful consideration, the Board finds the 
opinion of the VA examiner to be more probative.  The Board 
notes that the VA examiner based his conclusions upon a 
review of the Veteran's entire claims file.  Moreover, the VA 
examiner also provided an account of the medical literature 
reviewed and offered supporting medical rationale for his 
conclusions.  On the other hand, the letter from Dr. B. does 
not indicate that he had access to and reviewed the Veteran's 
entire claims folder, nor does he provide any support for his 
conclusion.  

The Board has also determined that the private physician's 
opinion is of little probative value because it is 
inconclusive.  He found that the Veteran's thyroid cancer 
"may" be related to exposure to Agent Orange.  The Board 
notes that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The Board has also considered the Veteran's statements that 
his papillary thyroid carcinoma is related to Agent Orange 
exposure. However, as a lay person without medical training, 
the Veteran is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's papillary carcinoma of the 
thyroid gland.  In reaching this decision, the Board has 
determined that the benefit-of-the doubt rule is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for papillary carcinoma of 
the thyroid gland, to include on the basis of exposure to 
herbicides, is denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


